Citation Nr: 0418766	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than May 16, 2001, 
for the award of a total disability rating based on 
individual unemployability due to the veteran's service-
connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that when the veteran submitted his notice of 
disagreement with respect to the assignment of the effective 
date of the total disability evaluation, he also mentioned 
other disabilities for which he thought service connection 
should be granted.  The date of that notice of disagreement 
is September 30, 2002.  On that document, the veteran 
specifically claimed that he was experiencing disabilities of 
his eyes, lower extremities, head, and back.  He averred that 
he had been suffering from these disabilities since service 
and asked that further processing be accomplished with 
respect to these disorders.  He further maintained that his 
children had spina bifida and he experienced a dermatological 
disability, all of which he claimed were related to his 
exposure to Agent Orange while he was in the Republic of 
Vietnam.  Additionally, in the veteran's VA Form 9, Appeal to 
the Board of Veterans' Appeals, dated March 15, 2003, the 
veteran asserted that he suffered from frostbite in service 
and now experienced the residuals of said condition.  A 
review of the claims folder indicates that these issues have 
not been addressed by the RO and they are not before the 
Board.  Hence, they are referred back to the RO for 
additional processing.

The record reflects in conjunction with his claim, the 
veteran requested the opportunity to present testimony before 
the Board.  The veteran was notified that such an opportunity 
would occur at the RO on June 15, 2004.  Nevertheless, the 
veteran did not appear at the RO and he has not provided any 
additional documents to the VA informing the RO and/or the 
Board as to why he was unavailable for said hearing.  The 
Board therefore finds that no further action is necessary 
with respect to the veteran's request for a hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) became 
effective on November 9, 2000.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

In this instance, the RO has not notified the veteran of what 
evidence he needs to establish his earlier effective date 
claim nor indicated what evidence VA has obtained and/or 
plans to obtain.  See Huston v. Principi, 17 Vet. App. 195 
(2003).  The veteran was granted entitlement to a total 
disability evaluation based on individual unemployability due 
to his service-connected disability in August 2002.  This 
grant was issued after the passage and implementation of the 
VCAA and the Court's holdings in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) and Charles v. Principi, 16 Vet. App. 
370 (2002).  Although the RO did send a letter to the veteran 
in June 2001 with respect to the VCAA, that same letter 
discussed the impact of the VCAA on the veteran's claim for 
an increased evaluation for a psychiatric disability.  That 
letter did not detail what the veteran would need to submit 
in order to prevail on a claim for an earlier effective date.  
A VCAA letter after April 2001 does not appear in the claims 
folder.  

The Board further notes that the veteran did not submit his 
request for an earlier effective date until September 2002.  
This was approximately 15 months after he received the 
original notice of the VCAA.  The VA General Counsel has 
promulgated an advisory opinion holding that separate notice 
of the VA's duty to assist the veteran and of his concomitant 
responsibilities in the development of his claims involving 
downstream issues is not required when the veteran was 
provided adequate VCAA notice following receipt of the 
original claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  In this 
case, he was not provided with the type of specific notice 
required by Quartuccio and Charles prior to the RO's grant of 
a total disability evaluation based on individual 
unemployability.  In the absence of such prior notice, the 
Board interprets the General Counsel's opinion as requiring 
current notice as to the VA's duty to assist the veteran and 
of his concomitant responsibilities in the development of his 
claim for an earlier effective date prior to further 
adjudication of the veteran's appeal.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims LEXIS 370 (June 24, 2004).  The Court 
addressed both the timing and content of these notice 
requirements.  Id. at *17-23.  The Court held that VCAA 
notice must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  Id. at *22.  This new "fourth element" of 
the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1) (2003).  Id.  

In this regard, in his notice of disagreement the veteran 
stated that he was receiving disability benefits from the 
Social Security Administration (SSA).  The veteran sent, 
under separate cover, a copy of the Social Security 
Administration award and decision letter.  In that letter, 
SSA benefits were awarded due to degenerative arthritis and 
an affective disorder.  Nevertheless, a review of the claims 
folder indicates that the medical records substantiating this 
claim have not been obtained and included in the claims 
folder.  Since the VA has been given notice that the veteran 
is in receipt of SSA benefits, those records must be obtained 
and associated in the claims folder.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Accordingly, further appellate consideration will be deferred 
the case is REMANDED to the RO for the following action:

1.  The RO should obtain from the SSA the 
records pertinent to the veteran's 
disability claim as well as the medical 
records relied upon for that 
determination.  Only those records that 
are not already included in the claims 
folder should be requested.  All records 
obtained should be added to the claims 
folder.  

2.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002) are fully complied with 
and satisfied as to the issue on appeal.  
In particular, the RO must inform the 
claimant: (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations, (2) about 
the information and evidence not of 
record that is necessary to substantiate 
an effective date prior to May 16, 2001 
for the grant of a total rating based on 
individual unemployability; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claims.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

After the above requested action has been completed, the RO 
should readjudicate the appellant's claim.  If the benefits 
sought on appeal remain denied, the appellant and his 
representative should be provided with a supplemental 
statement of the case and be afforded the appropriate period 
of time to respond.  Thereafter, the case should be returned 
to the Board for further appellate consideration.  No action 
is required of the veteran until he is contacted by the RO.  
The purpose of this REMAND is to ensure due process.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

